JUSTICE COUSINS, dissenting: In this appeal, the majority decision provides in pertinent part: “we remand the case to the Merit Board for the purpose of conducting a hearing on the abolition of Knorst’s position as a program administrative assistant in the College.” 325 Ill. App. 3d at 872. However, the majority’s decision is not supported by the factual background and applicable statutes in this case. Therefore, I dissent. Plaintiff was formerly employed as a program administrative assistant (PAA) in the College of Business Administration at the Circle campus of the University of Illinois, a civil service position. Sometime before October 11, 1994, the College of Business Administration decided to eliminate PAA positions. On October 11, 1994, plaintiff and three other PAAs employed by the College of Business Administration at the University of Illinois’s Circle campus were notified that their positions would be eliminated effective November 15, 1994. In October of 1994, plaintiff sent two letters to Walter Ingerski, the Director of the State Universities Civil Service System. The first, dated October 20, 1994, and signed by plaintiff alone, informed Ingerski in pertinent part: “She had a special agreement with the Dean of the School of Business Administration which promised that, although plaintiff was on a one-year leave of absence, her civil service position would ‘remain open *** on a permanent basis until the end of your leave, December 31, 1994.’ ” The following day (October 21, 1994), plaintiff and three other civil service employees whose positions had been eliminated sent another letter to Ingerski. Ingerski forwarded the letters he had received to Robert Todd, the designated employer representative at the University of Illinois, and asked that Todd discuss the issues raised with the affected employees. With respect to plaintiffs individual letter, Todd reported back to Ingerski on November 11, 1994, that, because of the separate agreement to hold plaintiffs position open until December 31, 1994, the letter informing her that the position would be eliminated as of November 15, 1994, was rescinded. Plaintiff returned from her leave of absence on January 3, 1995. On the same day, she was notified that, due to the organizational changes in the College of Business Administration, her PAA position would be eliminated effective February 10, 1995. That same day, plaintiff wrote to Ingerski. Plaintiff wrote to Ingerski again on January 13, 1995. On January 17, 1995, Ingerski informed plaintiff that he had forwarded her letter to Todd and asked him to advise her of her rights “in accordance with the Civil Service Rules and your employment status.” Todd responded directly to plaintiff and informed her that efforts were being made to place her in a new position and that, because of her senior status as a civil service employee, her pay would continue in the interim. On March 30, 1995, plaintiff was notified that she had been assigned to a PAA position in the College of Associated Health Profession, effective April 10, 1995. The record does not reflect whether plaintiff accepted that position or not. In a letter dated February 20, 1995, plaintiffs attorney wrote to Ingerski stating that he represented both plaintiff and another of the affected employees, Loretta Harris. Counsel asked that the previous correspondence sent by plaintiff and Ms. Harris about the elimination of PAA positions be considered “a formal request for review subject to appeal by the Merit Board.” Counsel further asked, in the alternative, that his February 20, 1995, letter be considered “a request for hearing before the Merit Board on the basis that the fraudulent abolition of the Program Administration Assistant position is a subterfuge for discharge and/or demotion of each of these employees.” Ingerski rejected that request on February 23, 1995, on the ground that the October 1994 letter sent on behalf of both plaintiff and Ms. Harris did not ask the Civil Service System to review the university’s decision. Further, treating counsel’s February 20, 1995, letter as the first request for review of the university’s October 1994 decision, Ingerski denied it as untimely because the request came more than 15 days after the decision in question was made. On March 29, 1995, plaintiff and Ms. Harris filed this action seeking review of the administrative ruling that their request for review was untimely. Initially, plaintiff’s attorney claimed that plaintiffs January 3, 1995, letter to Ingerski was a timely request for review. Counsel claimed in the alternative that his February 20, 1995, letter was timely as to plaintiff because it was sent within 15 days of “the effective date of the elimination.” The January 3, 1995, notice provided that February 10, 1995, was the effective date of the elimination. On November 17, 1998, plaintiff filed a brief in support of her complaint for administrative review and abandoned the contention that her January 3, 1995, letter was a request for review. Plaintiff asked the court to find either: “1. that the October, 1994 letters protesting the decision to abolish the PAA positions constituted a timely request for review with respect to each of the affected employees; or 2. that her attorney’s letter of February 20, 1995 constituted a timely request for review as to plaintiff because it was filed within 15 days of the effective date of the University’s decision (i.e. February 10, 1995).” In response, defendants argued that the first and only request for review ever made was on February 20, 1995, and it was untimely as to all of the employees because it sought review of the university’s October 1994 decision to eliminate PAA positions. Defendants argued in the alternative that, as to plaintiff, the latest that the 15-day time period for seeking review could have commenced was January 3, 1995, when she was advised that the PAA position she had just returned to was being eliminated in accordance with the previously announced organizational changes. Her February 20, 1995, request for review was therefore untimely. The circuit court decided that January 3, 1995, was the date that began the 15-day time limit for plaintiff to seek review. The circuit court affirmed Ingerski’s finding that the request for review was untimely and dismissed plaintiffs complaint with prejudice. In its opinion, the majority emphasizes the letter written by Ingerski to Knorst’s counsel dated February 23, 1995. In my view, the majority’s conclusion that “the tone of defendants’ correspondence, prior to Ingerski’s letter of February 25, 1995, arguably suggests that Knorst’s position might not be terminated as the earlier January 3, 1995, letter indicated” is argument arid not evidential. (Emphasis added.) 325 Ill. App. 3d at 870. The majority also concludes: “[T]he Director should have exercised his discretion and allowed Knorst’s formal request for review.” 325 Ill. App. 3d at 870. However, the record does not support this conclusion. Also, while the majority emphasizes that the Director erroneously rejected Knorst’s request for review as untimely based on the October 1994 letter that was sent on behalf of both plaintiff and Ms. Harris, the majority ignores the request and alternate request plaintiffs attorney made in his February 20, 1995 letter. In his letter dated February 23, 1995, Ingerski was responding to the February 20, 1995 letter from plaintiffs attorney. Finally, the majority writes: “Under these circumstances, we find that Knorst should have been allowed to file her request for a formal review of the Januaiy 3, 1995, action via her counsel’s letter dated February 20, 1995. Such circumstances warrant a discretionary extension of the review deadline by the Director where representations were made by the defendants that Knorst’s rights would be protected and that her employment status was open to discussion as opposed to being at an end. Accordingly, we remand the case to the Merit Board for the purpose of conducting a hearing on the abolition of Knorst’s position as a program administrative assistant in the College.” 325 Ill. App. 3d at 872. In support of this holding, the majority cites Buchanan v. Lenz, 115 Ill. App. 3d 722, 450 N.E.2d 1298 (1983). However, as recognized by the majority, the facts in Lenz are dissimilar. Also, in addition to the facts being dissimilar, Lenz finds no abuse of discretion. Lenz, 115 Ill. App. 3d at 728. Therefore, the Lenz decision is also dissimilar. The decision that the majority has reached in this appeal is unprecedented. Perforce, I dissent.